department of the treasury internal_revenue_service washington d c tax exempt and government entities division’ oct uniform issue list attn legend employer a cccecercecceceneecenceeenseeereeseseesesesceeneneeeeeneneagees coungi bow ee cece cee cee ecceceeceecccecceccenensecsconseececsecensecscesensesenss dear this is in response to a letter dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date date date date and date requesting a ruling under sec_414 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request is a federally recognized band of indians and employer a is the police council b department for council b pursuant to statutes f and g employer a may exercise the powers of a state m law enforcement agency and appoint peace officers who have the same powers as peace officers of political subdivisions of state m requirements are met these powers include the power to arrest charge a person with duties of preventing and detecting crime and enforce the criminal laws of state m employer a performs this function on behalf of state m in county c if certain the board is mandated by legislation to promulgate rules state m regulates the training education and standard of conduct relating to employer a through the licensing process state m created a training and standards board for peace officers the board to set training and licensing standards for all peace officers in state m which are the same for employer a and political subdivisions of state m inctuding county c governing peace officers pursuant to this mandate the board has promulgated voluminous rules governing education licensure and the continuing education requirements for police officers included are rules governing the certification of schools providing police officer training the minimum educational requirements for police officers and rules governing the licensure examination such as eligibility to take the exam the board also established various rules for renewing a license to renew a license officers must certify that they have completed hours of continuing education classes approved and accredited by the board during a three-year period in addition officers must uphold the specific standards of conduct prescribed by the board and failure to meet these standards may result in the suspension or revocation of the officer’s license by the board statute h permits two governmental units to enter into agreements to work cooperatively and jointly with respect to the exercise of police powers under statute g an indian_tribe must enter into a mutual aid cooperative agreement pursuant to statute h in order to exercise concurrent jurisdictional authority with a county sheriff statute g specifically treats an indian_tribe that satisfies certain requirements as a state governmental_unit for purposes of entering into the agreements enabled by statute h council b has entered into such a cooperative agreement with county c to define and regulate the provision of law enforcement services on that portion of the council b reservation lands that lie within county c the agreement the agreement provides that with many of the provisions of the agreement are required by statute g under the agreement county c’s sheriff or officer in charge of county c’s sheriffs office has the ultimate discretion to control any designated crime scene in county c and employer a’s peace officers are subject_to his or her authority respect to the arrest of any individual by an employer a peace officer that occurs within that part of the council b reservation that lies within county c the custody of such individual must be transferred to county c’s sheriff for incarceration in county c’s jail pursuant to state m law employer a’s peace officers are required to prepare investigative reports for county c and county c may require that they perform supplemental investigations including interviewing necessary witnesses or executing any process including search warrants the responsibility for prosecuting crimes and initiating petitions for any person arrested investigated or detained by employer a in county c lies with the county c attorney’s office county c’s attorney's office initiates all supplemental investigations interviews witnesses and executes all necessary process including search warrants and warrants for arrest and employer a’s peace officers may be required to perform these functions on its behalf employer a’s peace officers are required under the agreement to contact the county c dispatcher as soon as they respond to a call for service of an alleged violation of state m criminal_law in county c so that county c may generate a report and track the call this dispatcher service is operated controlled and maintained by county c the agreement further provides that employer a is required to provide the county c sheriff's office with information reports and forms sufficient so that it can discharge its duties relating to state m crime reporting and employer a is subject_to the laws of the state regarding data practices all criminal background checks are performed through the databases maintained by county c and other political subdivisions of state m in addition employer a is required to keep county c informed of its liability insurance and coverage at all times the agreement also specifies that employer a and the county c sheriff supply back up personnel to each other the agreement may be terminated at any time by either party and employer a will cease to act as a state law enforcement agency under statutes f and g in county c if and when the agreement is terminated in state m passed legislation authorizing employer a’s peace officers to become participants in plan x contingent on receiving rulings from the internal_revenue_service that employer a is an agency_or_instrumentality of state m for purposes of enforcing state law and that contributions made to plan x by employer a are contributions made to a governmental_plan under code sec_414 based on the above facts and representations you request a ruling that contributions to plan x made by employer a on behalf of its peace officers are considered contributions by an agency_or_instrumentality of state m or political_subdivision thereof for purposes of code sec_414 code sec_414 provides in part that the term governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan within the meaning of code sec_414 merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi- governmental power under revrul_89_49 one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that a governmental entity or entities exercise over the organization’s everyday operations other factors include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization's trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit the revenue_ruling clarifies that although all of the above factors are considered in determining whether an organization is an agency_or_instrumentality of a government the mere satisfaction of one or all of the factors is not necessarily determinative in this case employer a is distinguishable from the entity described in revrul_89_49 beeause of the degree of control county c and state m exercise over the day to day operations of employer a as a law enforcement agency employer a prevents and detects crime and enforces state m’s criminal laws on behalf of the state and county c within that portion of the council b reservation that lies within county c while employer a has the full power of arrest this power is granted through legislation which can be revoked at any time and the exercise of that power is subject_to all of the conditions and procedures imposed by statute or through the agreement if the agreement is terminated by employer a or county c employer a will cease to act as a law enforcement agency in county c state m heavily regulates the training education licensure and standards of conduct of employer a’s peace officers through the board and the agreement vests ultimate authority for law enforcement in county c's sheriff's office political_subdivision of state m for purposes of enforcing the law entering into cooperative agreements with other governmental units and participating in plan x state m legislation treats employer a as an agency_or_instrumentality ofa under statute g statute h and the agreement employer a is subject_to the direction and control of county c’s sheriffs office it is provided in the agreement that nothing shall be construed to limit or to release county c or the county c sheriff from criminal jurisdiction or responsibility otherwise possessed by the county under applicable law county c’s sheriffs office has the authority to control all aspects of a crime scene within county c and employer a’s peace officers are subject_to the authority of the county c sheriff or officer in charge of the sheriff's department employer a has no detention facilities and must transfer custody of any individual it arrests to the county c sheriffs office the county c attorney's office has exclusive authority to decide whether to further investigate crimes and prosecute them employer a is subject_to all of the reporting information and data practice requirements of state m and county c thus state m and county c effectively control all aspects of employer a’s operations accordingly based on the above facts and representations we conclude that with respect to employer a’s peace officers providing law enforcement services within county c pursuant to the agreement contributions to plan x made by employer a are considered contributions by an agency_or_instrumentality of state m or political_subdivision thereof for purposes of code sec_414 and such participation in plan x by employer a’s peace officers will not adversely affect the status of plan x as a governmental_plan within the meaning of sec_414 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above rulings are based on the assumption that plan x sec_401 and its related trust exempt from tax under sec_501 at all relevant times is qualified under code this ruling is directed only to the specific taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent the original of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions or concerns please contact at sincerely yours dorzeld p hbk johr- donzell h littlejohn acting manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling
